Citation Nr: 1044403	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a disability of the muscle 
and joints, claimed as fibromyalgia.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service in May 1990 and also from 
June 1978 to September 1978.  She also served in the Army 
National Guard from April 1996 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified before the undersigned Veterans Law Judge 
in December 2006.  A transcript of the hearing is of record.

The issue on appeal was also before the Board in September 2007, 
at which time the Board remanded the case for additional 
development.  After providing the Veteran with a February 2009 VA 
examination, the RO returned the appeal to the Board, and, in a 
June 2009 decision, the Board denied the Veteran's claims for 
entitlement to service connection for a disability of the muscle 
and joints, claimed as fibromyalgia.  Thereafter, she filed a 
timely appeal of the Board's decision with the U.S. Court of 
Appeals for Veterans Claims (Court).  In February 2010, the Court 
vacated the Board's decision and remanded the matter for further 
consideration consistent with a Joint Motion for Remand (Joint 
Motion).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

As an initial matter, the Joint Motion found that the issues of 
entitlement to service connection for a disability of the muscle 
and joints, claimed as fibromyalgia, should be remanded because 
the Board did not adequately address whether the Veteran is 
entitled to a hearing.  Specifically, it was noted that the Board 
did not discuss the Veteran's April 2009 request for a hearing 
before the Board relating to her claim for fibromyalgia.  In 
accordance with the Joint Motion, the Board will now address the 
matter.

In the present case, the Board notes that the Veteran received a 
hearing before the undersigned Veteran's Law Judge in December 
2006 regarding her claim for service connection for fibromyalgia.  
At this December 2006 hearing, she was adequately provided an 
opportunity to set forth her contentions.  Further, in Bryant v. 
Shinseki, the U.S. Court of Appeals for Veterans Claims recently 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or Veterans Law Judge who chairs a hearing to 
fulfill two duties:  (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the December 2006 hearing, the undersigned Veterans Law 
Judge explained the issue on appeal.  See Hearing Transcript (T.) 
at p. 2.  Also, information was solicited regarding the onset of 
the Veteran's symptoms (see T. at p. 11) and the etiology of her 
claimed disorder (see T. at p. 6).  Therefore, not only was the 
issue "explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim," were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted, other than private treatment records, which were 
subsequently obtained following the Board's subsequent September 
2007 Board remand.  See T. at p. 4-7 (discussing the Veteran's 
treatment history); the September 2007 Board remand; and October 
2007 letter to the Veteran requesting names and addresses of 
private physicians.  As such, the Board finds that, consistent 
with Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2).

In considering whether the Veteran may be entitled to another 
Board hearing per her April 2009 request, the Board finds that 
there is no compelling reason to provide the Veteran with a 
second hearing.  The Board emphasizes that 38 C.F.R. § 20.700(a) 
(2010) is expressly entitled "Right to a hearing," and 
provides that "a hearing" will be granted when the appellant 
expresses a desire to appear in person.  Emphasis added.  The 
regulation plainly implements the provisions of 38 U.S.C.A. § 
7107(b), which provides that the Board "shall decide any appeal 
only after affording the appellant an opportunity for a 
hearing."  38 U.S.C.A. § 7107(b) (2009).  Emphasis added.  The 
Board further notes that the cited statute also refers in other 
contexts as ensuring that the Board affords the Veteran a single 
hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within 
the applicable statutes and regulations that mandates the Board 
to provide a veteran with multiple hearings for an issue on 
appeal.  Rather, a review of the hearing regulations implies that 
a new hearing may be warranted upon a showing of sufficient 
cause, such as when "a hearing has not been recorded in whole or 
in part due to equipment failure or other cause, or the official 
transcript of the hearing is lost or destroyed."  See 38 C.F.R. 
§ 20.717 (2010).

Because the Veteran in this case was provided with an adequate 
hearing regarding the issue on appeal in December 2006, and there 
is nothing in the record to suggest that any portion of official 
transcript is missing or unavailable, the Board finds that she is 
not entitled to a second hearing.  

Next, the Board notes that the Joint Remand also indicated that 
there was some question as to whether an informal brief received 
by the Veterans of Foreign Wars of the United States may have 
revoked the Veteran's private attorney representation.  However, 
the matter has been clarified by the Veteran herself in a 
subsequent May 2009 statement, at which time she indicated that 
"she has obtained the services of a private attorney" and 
requested that VA "revoke [her] representation with the VFW."  
As such, the question of representation has been resolved.

Unfortunately, a remand is still required in this case for 
independent reasons other than those reiterated in the Joint 
Remand.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that she is afforded 
every possible consideration.   Specifically, in October 2010, 
the Veteran submitted additional evidence, without a waiver, that 
has not been considered by the agency of original jurisdiction.  
As the RO has not considered such evidence in compliance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Board 
concludes that there is prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  Therefore, a 
remand is necessary so that the RO can consider the additional 
evidence of record and issue a supplemental statement of the 
case.  38 C.F.R. § 20.1304 (c) (2010).

Moreover, the Board finds that a new VA examination is required.  
The Board notes that the Veteran was provided with a VA 
examination in February 2009, at which time it was determined 
that the Veteran did not meet the criteria identified by the 
American College of Rheumatology for a diagnosis of fibromyalgia.  
However, the Veteran, who was previously employed as a Registered 
Nurse, has submitted a statement indicating that the criteria for 
a diagnosis of fibromyalgia were updated as set forth in a May 
2010 issue of Arthritis Care & Research.  She opines that the 
evidence now supports the finding that she suffers from 
fibromyalgia, and that such had its onset in service.  In light 
of this new evidence, the Board finds that a new VA examination 
and opinion should be provided, and the VA examiner should 
directly address the nature and etiology of the Veteran's 
complaints in light of any new guidelines pertaining to 
fibromyalgia.  

Further, pursuant to 38 U.S.C.A. § 101(24), "'active military, 
naval, or air service' includes active duty, any period of active 
duty for training [ADT or ACDUTRA] during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, and any period of inactive duty 
training [IDT or INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred in or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another 
way, service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during inactive 
duty training.  As such, the VA examiner is directed to consider 
both the Veteran's active service and reserve duty service in 
rendering an opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another VA 
examination to determine the nature and 
etiology of her complaints.  The claims file 
must be made available to the examiner in 
conjunction with the examination.

The examiner should render an opinion, 
consistent with sound medical principles and 
any recent changes to the criteria for 
diagnosing fibromyalgia, as to whether the 
Veteran's current disability of the muscle 
and joints.  

For each diagnosed disability found on 
examination, the VA examiner is directed to 
render an opinion, consistent with sound 
medical principles, as to whether:

(a)	 the diagnosed disability is related 
to (a 50 percent probability or higher) to 
active duty service;

(b)	a disease or injury incurred in or 
aggravated by active duty for training 
(ACTDUTRA); or

(c)	 an injury was incurred in or 
aggravated by inactive duty for training 
(INACDUTRA) (the Board parenthetically 
notes that only injuries, and not 
diseases, are recognized under 38 U.S.C.A. 
§ 101(24) (West 2002) as the basis for 
establishing service-connection related to 
periods of INACDUTRA).

The examiner must to discuss the Veteran's 
statements asserting that her disability 
began as a result of an injury on active duty 
for training in November 1999.  See T. at p. 
10-11.  Similarly, the examiner must discuss 
the Veteran's October 2010 statement, to 
include with her medical findings and her 
cited references.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided. If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
disability of muscle and joints, claimed as 
fibromyalgia.  If the benefit sought on 
appeal is not granted, the RO must furnish a 
supplemental statement of the case, with 
consideration of all evidence received since 
the March 2009 supplemental statement of the 
case, and the Veteran and her representative 
should be provided an opportunity to respond 
in accordance with applicable statutes and 
regulations.  The case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



